ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 16, 1969 (230 So.2d 205) affirming the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 1, 1970 (238 So.2d 606) and mandate dated September 14, 1970, quashed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, it is ordered that the mandate of this court heretofore issued in this cause on January 20, 1970 is withdrawn, the judgment of this court filed December 16, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the Circuit Court dismissing the complaint is reversed and the cause is remanded to the circuit court for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).